IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DEVIN COLEMAN,                           §
                                           §   No. 191, 2018
        Plaintiff Below,                   §
        Appellant,                         §   Court Below—Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   C.A. No. N18C-01-108
  MATTHEW STEVENSON and                    §
  RANDALL DOTSON,                          §
                                           §
        Defendants Below,                  §
        Appellees.                         §

                           Submitted: July 13, 2018
                           Decided: September 13, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      After consideration of the parties’ briefs and the record below, it appears to

the Court that:

      (1)    The appellant, Devin Coleman, filed this appeal from a Superior Court

order dismissing his complaint. After careful review of the parties’ briefs and the

record on appeal, we conclude that the Superior Court did not err in dismissing the

complaint. We therefore affirm the judgment of the Superior Court.
       (2)     Coleman has been incarcerated at James T. Vaughn Correctional Center

since 2013.1 On December 2, 2017, a prison guard discovered that Coleman

possessed a homemade heating device known as a “stinger” and confiscated the

device. On December 3, 2017, Coleman was served with a disciplinary report

charging him with violations of the Department of Correction rules of conduct,

including possession of dangerous contraband.

       (3)     On December 4, 2017, Defendant Matthew Stevenson presided over

Coleman’s disciplinary hearing. Coleman admitted to possession of the stinger, but

pled not guilty to possession of dangerous contraband. Stevenson found Coleman

had possessed dangerous contraband in violation of the rules of conduct and imposed

sanctions that included the loss of fifteen days of good time credit. Coleman

unsuccessfully appealed Stevenson’s findings to Defendant Randall Dotson.

       (4)     On January 12, 2018, Coleman filed a complaint in the Superior Court

under 42 U.S.C. § 1983. Coleman admitted that he was found in possession of a

homemade stinger, but alleged multiple due process violations and that a homemade

stinger did not constitute dangerous contraband. The Superior Court dismissed the

complaint, finding it plainly appeared from the face of the complaint that Coleman

was not entitled to relief. The Superior Court held that the complaint lacked merit


1
 The facts stated in this Order are drawn from the allegations of the complaint and are assumed to
be true only for purposes of this appeal from the dismissal of the complaint. Malpiede v. Townson,
780 A.2d 1075, 1082 (Del. 2001).
                                                2
because Coleman’s “admission of guilt to possessing the stinger…was an underlying

basis for a finding of guilty on the possession of dangerous contraband charge.”2

This appeal followed.

         (5)    We review the Superior Court’s dismissal of a complaint for failure to

state a claim de novo.3 Coleman’s arguments on appeal may be summarized as

follows: (i) his homemade stinger was not dangerous contraband; (ii) his due process

rights were violated because he received less than 24 hours’ notice of the disciplinary

hearing, he was not permitted to call a witness at the disciplinary hearing, and

Stevenson failed to provide a written statement of the evidence relied upon and the

reason for the disciplinary action taken; and (iii) the Superior Court erred in

dismissing his complaint for failure to state a claim before denying his motion to

proceed in forma pauperis. These claims are without merit.

         (6)    The gist of Coleman’s complaint and argument on appeal is that his

homemade stinger could not be dangerous contraband under Rule 1.18 of the

Department of Correction Rules of Conduct. Rule 1.18, which Coleman attached to

his complaint, defines possession of dangerous contraband as:

         [u]nauthorized possession of weapons (including fascimiles of these
         devices), physical objects that could be used as weapons, explosives,
         acids, caustics, materials for incendiary devices, or escape materials;
         possession of “critical” tools and material or dangerous tools and


2
    Coleman v. Stevenson, C.A. No. N18C-01-108 Order (Del. Super. Ct. Mar. 20, 2018)
3
    Malpiede, 780 A.2d at 1082.
                                               3
         materials. This includes, but is not limited to gasoline, sulfuric acid,
         lye, prison-made knives, matches, lighters, and pipe bombs.

Coleman argues that his homemade stinger could not be dangerous contraband

because the Department of Correction Commissary sells immersion heaters, which

perform the same function as stingers—heating water. In making this argument,

Coleman ignores the fact that he did not possess a device sold by the Department of

Correction Commissary. He possessed a jerry-rigged device that could function

improperly and that could be considered a dangerous tool or material under Rule

1.18.4

         (7)   As to Coleman’s due process claims, the United States Supreme Court

has held that when a prisoner faces a loss of good time credits, he must receive: (i)

advance written notice of the disciplinary charges no less than 24 hours before the

disciplinary hearing; (ii) an opportunity to call witnesses and present documentary

evidence in his defense, subject to institutional safety and correctional goals; and

(iii) a written statement by the factfinder of the evidence relied upon and the reasons

for the disciplinary action.5 In his complaint, Coleman alleged that he was served

with the disciplinary report charging him with violations of the Department of

Correction rules of conduct on December 3, 2017 and that the disciplinary hearing

4
  See, e.g., Bell v. Wolfish, 441 U.S. 520, 547 (1979) (“Prison administrators…should be accorded
wide-ranging deference in the adoption and execution of policies and practices that in their
judgment are needed to preserve internal order and discipline and to maintain institutional
security.”).
5
  Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974).
                                               4
was on December 4, 2017. Although Coleman alleged that he received less than 24

hours’ notice of the hearing, he failed to allege how much notice he received or how

he was prejudiced by receiving less than 24 hours’ notice.

       (8)      Coleman also failed to provide any description of the desired witness’s

testimony or how that witness’s testimony would be relevant to his defense.6 As to

Stevenson’s finding that Coleman had possessed dangerous contraband, Coleman

alleged that Stevenson’s rationale was based on the December 3, 2017 disciplinary

report.      Coleman’s dissatisfaction with Stevenson basing his findings on the

disciplinary report does not state a claim for relief. Coleman admitted that he

possessed a homemade stinger. Under these circumstances, the Superior Court did

not err in dismissing Coleman’s complaint for failure to state a claim. Finally,

contrary to Coleman’s contentions, nothing in Delaware’s in forma pauperis statute

precluded the Superior Court from dismissing his complaint for failure to state a

claim and denying his motion to proceed in forma pauperis.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice

6
 For the first time on appeal, Coleman states that this witness would have testified that the stinger
did not work. Coleman did not include this allegation in his complaint. We will not consider it
for the first time on appeal. Supr. Ct. R. 8.
                                                 5